DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	New claim 10 recites the limitation that at least one of the inner glass sheets has a content of MgO of 10 mol% or more.  While support could be found for the use of glass with a content of MgO from 3 to 35 mol%, including explicit support for 10 mol%, the recited range of 10 mol% or more includes values greater than 35 mol%.  There does not appear to be any description in the specification that could be said to reasonably convey that the applicant had possession of the glass sheets having an MgO content above 35 mol% at the time the application was filed.

Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention as claimed is directed to a glass-resin composite for a window glass comprising a resin sheet and a plurality of glass sheets.  An inner glass sheet has a crystallinity of 30% or less and a Young's modulus of 75 GPa or more and has a composition with a molar ratio MgO/(MgO+CaO+SrO+BaO) of 0.5 or more.
	Yoon et al. (US 2020/0055281 A1) is directed to laminated glass and represent the closest prior art.  However, the Yoon et al. do not teach the use of a glass composition having a molar ratio MgO/(MgO+CaO+SrO+BaO) of 0.5 or more for the inner sheet of their laminated glass.  Additionally, the examiner agrees with the applicant that is there is no suggestion which would motivate one of ordinary skill in the art to alter the composition of the inner glass sheet of Yoon et al. such that the molar ratio MgO/(MgO+CaO+SrO+BaO) would be 0.5 or more since Yoon et al. do not recognize this ratio as a results effective variable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787